                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA
                                 COLUMBIA DIVISION

 Palmetto Assisted Living Systems, Inc.,                C/A No. 3:18-cv-2665-CMC

               Plaintiff,

        v.

 KeyBank National Association; Deutsche
 Bank Trust Company Americas, as trustee for
 the registered holders of the Wells Fargo
 Commercial Mortgage Securities, Inc.,
                                                         Opinion and Order Granting
 Multifamily       Mortgage      Pass-Through
                                                    Midlands Defendants’ Motion to Dismiss
 Certificates, Series 2014-K37; and U.S. Bank
                                                                (ECF No. 12)
 National Association, as trustee for the
 registered holders of Wells Fargo Commercial
 Mortgage Securities, Inc., Multifamily
 Mortgage Pass-Through Certificates, Series
 2013-KS01; FC Real Estate – Harbison, LLC;
 FC Real Estate – Rock Hill, LLC; FC Real
 Estate – Garden City, LLC; and FC Midlands,
 LLC,

               Defendants.


       Through this action, Plaintiff, Palmetto Assisted Living Systems, Inc. (“Plaintiff”), brings

a claim against Defendants KeyBank National Association (“KeyBank”); Deutsche Bank Trust

Company Americas (“DBTCA”), as trustee for the registered holders of the Wells Fargo

Commercial Mortgage Securities, Inc., Multifamily Mortgage Pass-Through Certificates, Series

2014-K37 (“the K37 Trust”); and U.S. Bank National Association (“U.S. Bank”), as trustee for

the registered holders of Wells Fargo Commercial Mortgage Securities, Inc., Multifamily

Mortgage Pass-Through Certificates, Series 2013-KS01 (“the KS01 Trust”) for breach of contract.

Plaintiff also seeks a declaratory judgment that KeyBank, U.S. Bank, and DBTCA breached the

contract and implied covenant of good faith and fair dealing in withholding consent to foreclose
certain property, and that Plaintiff is entitled to a judgment allowing foreclosure. Plaintiff has also

named as Defendants FC Real Estate – Harbison, LLC; FC Real Estate – Rock Hill, LLC; FC Real

Estate – Garden City, LLC; and FC Midlands, LLC (collectively, “the Midlands Defendants”).

       The matter is before the court on the Midlands Defendants’ motion to dismiss the breach

of contract claim under Fed. R. Civ. P. 12(b)(6), and the declaratory judgment claim for lack of

subject matter jurisdiction under Rule 12(b)(1). ECF No. 12. Plaintiff filed a response (ECF No.

22) and the Midlands Defendants replied (ECF No. 24).

       On January 31, 2019, the court entered an Order holding the motion to dismiss in abeyance,

as Plaintiff had requested leave to file an Amended Complaint in its response to the Midlands

Defendants’ Motion to Dismiss. See ECF Nos. 22 at 9 (Plaintiff’s response), 36 (Order). Plaintiff

filed a motion for leave to file Amended Complaint, and attached the Proposed Amended

Complaint. ECF No. 38. Both sets of Defendants opposed. ECF Nos. 39, 40. Because it found

Plaintiff’s proposed amendments futile, the court denied Plaintiff’s motion for leave to file an

Amended Complaint. ECF No. 41.

       For the reasons set forth below, the Midlands Defendants’ motion is granted.

                                            STANDARD

       Rule 12(b)(6). A motion under Federal Rule of Civil Procedure 12(b)(6) should be granted

only if, after accepting all well-pleaded allegations in the complaint as true, it appears certain that

the plaintiff cannot prove any set of facts in support of its the claims that entitles it to relief. See

Edwards v. City of Goldsboro, 178 F.3d 231, 244 (4th Cir. 1999). Although the court must take

the facts in the light most favorable to the plaintiff, it “need not accept the legal conclusions [the

plaintiff would draw] from the facts.” Giarratano v. Johnson, 521 F.3d 298, 302 (4th Cir. 2008)

(quoting Eastern Shore Mkts., Inc. v. J.D. Assocs. Ltd. P’ship, 213 F.3d 175, 180 (4th Cir. 2000)).
                                                   2
The court may also disregard any “unwarranted inferences, unreasonable conclusions, or

arguments.” Id.

        The Rule 12(b)(6) standard has often been expressed as precluding dismissal unless it is

certain that the plaintiff is not entitled to relief under any legal theory that plausibly could be

suggested by the facts alleged. See Mylan Labs., Inc. v. Markari, 7 F.3d 1130, 1134 (4th Cir.

1993). Nonetheless, the plaintiff must allege “enough facts to state a claim to relief that is plausible

on its face.” Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007) (quoted in Giarratano, 521 F.3d at

302). Thus, in applying Rule 12(b)(6), the court also applies the relevant pleading standard.

Despite the liberal pleading standard of Rule 8, a plaintiff in any civil action must include more

than mere conclusory statements in support of a claim. See Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (court need only accept as true the complaint’s factual allegations, not its legal

conclusions); see also McCleary-Evans v. Maryland Dept. of Trans., 780 F.3d 582, 587 (4th Cir.

2015) (noting “Iqbal and Twombly articulated a new requirement that a complaint must allege a

plausible claim for relief, thus rejecting a standard that would allow a complaint to survive a

motion to dismiss whenever the pleadings left open the possibility that a plaintiff might later

establish some set of [undisclosed] facts to support recovery.” (emphasis and alteration in original,

internal quotation marks omitted)); Walters v. McMahen, 684 F.3d 435, 439 (4th Cir. 2012) (citing

Robertson v. Sea Pines Real Estate Companies, Inc., 679 F.3d 278 (4th Cir. 2012) for proposition

Plaintiff need not forecast evidence sufficient to prove the elements of a claim, but must allege

sufficient facts to establish those elements).

        Rule 12(b)(1). Plaintiff bears the burden of establishing a proper basis for the assertion of

subject matter jurisdiction. Adams v. Bain, 697 F.2d 1213, 1219 (4th Cir. 1982). A motion

challenging the existence of subject matter jurisdiction may challenge either the adequacy of the
                                                   3
allegations or the facts alleged. Id. Where the factual basis for the assertion of subject matter

jurisdiction is challenged, no presumption of truthfulness applies to the facts of the case and the

court may resolve disputed issues of fact. Id. However, where the facts central to jurisdiction are

intertwined with those central to the merits, it may be necessary to find jurisdiction and proceed to

resolve the claims on their merits. Id.

                                             FACTS 1

       Plaintiff entered into three Subordination Agreements (the Harbison Subordination

Agreement, the Rock Hill Subordination Agreement, and the Garden City Subordination

Agreement) for the Midlands Defendants to purchase properties from Plaintiff. ECF No. 1-1 at ¶¶

2, 42. Defendants U.S. Bank and DBTCA are the trustees for the KS01 and K37 Trusts,

respectively, that hold the Promissory Note and Pledge and Security Agreement to facilitate this

sale of properties, 2 and KeyBank acted as the master servicer for both U.S. Bank and DBTCA in

connection with the Subordination Agreements.         Id. at ¶¶ 6, 11, 16.     As set forth in the

Subordination Agreements, Plaintiff holds a promissory note dated August 14, 2015, in which FC

Midlands promised to pay eight million dollars and other certain sums due to Plaintiff (the “FC

Midlands Loan”). Id. at ¶ 42. That loan is secured by a Pledge and Security Agreement between

FC Midlands and Plaintiff, which provides terms and conditions under which Plaintiff may

foreclose on and obtain membership of FC Midlands Properties III, LLC (currently held by FC



1
 These facts are drawn from Plaintiff’s Complaint, and are accepted as true for purposes of this
motion. See Erickson v. Pardus, 551 U.S. 89, 94 (2007).
2
  DBTCA is the trustee for the K37 Trust, which holds the Note and Security Instrument identified
in the Harbison Subordination Agreement. Id. at ¶ 6. U.S. Bank is the trustee of the KS01 Trust,
which holds the Notes and Security Instruments identified in the Rock Hill Subordination
Agreement and the Garden City Subordination Agreement. Id. at ¶ 11.
                                               4
Midlands). Id. at ¶ 43. Under the Subordination Agreements, KeyBank (as master servicer for the

Trusts) must consent to any “Enforcement Action” Plaintiff may file to protect its interest in the

event of a default under the FC Midlands Loan Agreement. Id. at ¶ 44.

       On August 15, 2018, Plaintiff submitted to KeyBank, as master servicer for DBTCA and

U.S. Bank, formal notice of its request under each Subordination Agreement for consent to proceed

with an Enforcement Action against FC Midlands to obtain the membership interest in FC

Midlands Properties, III, LLC, as contemplated in the Pledge and Security Agreement. Id. at ¶ 48.

KeyBank refused Plaintiff’s request for consent. Id. at ¶ 49. Although Plaintiff requested

KeyBank (and U.S. Bank and DBTCA) provide a good faith reason for denying consent, they did

not do so. Id. at ¶¶ 51-52.

                                       ARGUMENTS

       In support of their motion to dismiss, the Midlands Defendants argue the Complaint does

not allege any breach of contract by the Midlands Defendants, and no case or controversy exists

between Plaintiff and the Midlands Defendants, as the declaratory judgment claim only affects the

rights of KeyBank, U.S. Bank, and DBTCA. ECF No. 12-1. They also argue the Midlands

Defendants are not necessary parties, as the court can afford complete relief for Plaintiff’s claims

without the Midlands Defendants, as their rights are not affected or at issue. Id. at 8-9. Finally,

they contend “there is no useful purpose in the proposed declaratory judgments” because there is

already an action at law for the same conduct. Id. at 10. Because declaratory relief would be

duplicative, they argue the court should not consider it. Id. at 11.

       In response, Plaintiff argues it has alleged facts sufficient to show a “substantial

controversy exists between parties having adverse legal interests,” although it admits the Midlands

Defendants are not named in the breach of contract claim “at this point.” ECF No. 22 at 3-4.
                                                  5
Plaintiff also argues jurisdiction is not lacking, as a controversy exists between it and the Midlands

Defendants, who are necessary parties to this proceeding, and a declaratory judgment will clarify

the legal rights of each party subsequent to the alleged breach. Id. at 5-8. In the alternative,

Plaintiff requests leave to amend the Complaint if the court determines Plaintiff has failed to plead

with sufficient particularity. Id. at 9.

        The Midlands Defendants submitted a reply in further support of their motion, arguing

Plaintiff has conceded it alleges no breach of contract claim against them and the declaratory

judgment action does not affect the rights of the Midlands Defendants, but solely concerns the

rights of KeyBank, U.S. Bank, and DBTCA. ECF No. 24. Because no actual controversy exists

between Plaintiff and the Midlands Defendants, who are not directly involved in the contract

dispute at issue, the court should dismiss all claims against them. Id. at 5. Finally, they contend

allowing Plaintiff leave to amend cannot cure the “fatal deficiencies” in the Complaint. Id. at 9.

                                           DISCUSSION

        In its Complaint, Plaintiff alleges breach of contract by the Trust Defendants, and requests

a Declaratory Judgment as to all Defendants. ECF No. 1-2. However, the allegations relate to the

Trust Defendants’ purported breach of the Subordination Agreements, to which the Midlands

Defendants are not parties. Plaintiff does not request any relief as to the Midlands Defendants.

        While it may be true the Midlands Defendants are parties to certain agreements with

Plaintiff, they are not parties to the Subordination Agreements. Although Plaintiff attempted to

propose amendments to the Complaint that would add the Midlands Defendants to the breach of

contract claim and include a declaratory judgment claim directed at them, the court found these

proposed amendments futile as they failed to state a claim for breach of contract against the

Midlands Defendants and any claim for declaratory relief was not ripe. The court has now
                                                  6
determined there was no breach of contract by the Trust Defendants.          See ECF No. 42.

Accordingly, as no other breach was alleged against the Midlands Defendants, the declaratory

judgment claim must be dismissed.

                                       CONCLUSION

       For the reasons set forth above, the Midlands Defendants’ motion to dismiss (ECF No. 12)

is granted. The claims against the Midlands Defendants are dismissed with prejudice. 3

       IT IS SO ORDERED.

                                                           s/Cameron McGowan Currie
                                                           CAMERON MCGOWAN CURRIE
                                                           Senior United States District Judge
Columbia, South Carolina
April 25, 2019




3
  Plaintiff has attempted to amend its Complaint and the court found the proposed amendments
futile. It does not appear Plaintiff could amend to allege a claim against these Defendants.
                                                 7
